 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10   STATE FARM LIFE INSURANCE       )   CASE NO. CV 19-1257-MWF (PJWx)
     COMPANY,                        )
11                                   )   XXXXXXXXX
                                         [PROPOSED] ORDER DISMISSING CASE
                    Plaintiff,       )   WITH PREJUDICE
12                                   )
               v.                    )
13                                   )
     KIMBERLY PENNINGTON; NATASHA    )
14   BERG,                           )
                                     )
15                  Defendants.      )
                                     )
16                                   )
17        Pursuant to the parties’ agreement to settle this action, the
18   Court orders the Clerk of Court to divide the Interpleader Funds
19   deposited in the Court’s registry, less the amount already paid to
20   State Farm Life Insurance Company, and pay 50% to Blakeman Law and
21
22
23
24
25
26
27
28
 1   Natasha Berg, and 50% to the Hoffman Law Firm and Kimberly Pennington.
 2   The action is hereby dismissed with prejudice.
 3          IT IS SO ORDERED
 4
            DATED:      July 12, 2019             .
 5
 6
 7                                                MICHAEL W. FITZGERALD
                                                  UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23   Presented by:
24
25
26   PATRICK J. WALSH
     UNITED STATES MAGISTRATE JUDGE
27
28   S:\MWF\CRD\CIVIL CASES\State Farm 19-1257\LA19CV01257-MWF-PJW.Proposed.O.1.wpd



                                                        2
